Citation Nr: 0516041	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1967 to March 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In 
part, the RO denied entitlement to service connection for 
bilateral hearing loss disability.  In his Notice of 
Disagreement, received in November 2003, and in his 
substantive appeal (VA Form 9), received in January 2004, the 
veteran conceded that he did not have hearing loss disability 
in his left ear.  As such, he did not appeal the RO's denial 
of entitlement to service connection for hearing loss 
disability in that ear.  38 C.F.R. § 20.204 (2004).  
Consequently, the Board has no jurisdiction over that issue, 
and it will not be considered.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2004).  

The issue of entitlement to a rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Hearing loss in the veteran's right ear existed prior to 
service but underwent no increase in the underlying pathology 
during service.


CONCLUSION OF LAW

The veteran's right ear hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306(a), 
3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the veteran, and notice of what part VA will 
attempt to obtain for the veteran.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in April 2003 and July 2003 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are of record.  The veteran has 
provided his private medical records.  There is no indication 
that other Federal department or agency records exist that 
should be requested.  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  The veteran was scheduled for a VA examination but 
failed to appear.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may, however, be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  


For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the evidence discloses that during his November 
1966 pre-induction examination, the veteran answered in the 
affirmative, when asked if he then had, or had ever had, ear, 
nose, or throat trouble; running ears; or hearing loss.  
Although the examination of his ears and eardrums was normal, 
the veteran demonstrated abnormal hearing acuity in his right 
ear.  Indeed, an audiologic evaluation revealed pure tone 
thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
5(15)
25(35)
30(35)

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

Inasmuch as three of the applicable thresholds were greater 
than 26 decibels, the veteran had hearing loss in his right 
ear for VA purposes at the time of his entry in service.  
38 C.F.R. § 3.385.

The veteran contends, however, that his pre-service hearing 
loss disability was aggravated by noise exposure during 
service.  Although he was a field artillery crewman in 
service, and had a tour of duty in the Republic of Vietnam, 
his service medical records are negative for any recorded 
complaints or clinical findings of any increase in his 
hearing loss disability in the right ear during service.  

At his service separation examination in March 1969, the 
veteran continued to respond in the affirmative, when asked 
if he then had, or had ever had, running ears and hearing 
loss.  However, he did not demonstrate hearing loss 
disability in the right ear under applicable VA criteria.  
Rather, at his service separation examination in March 1969, 
his hearing acuity was 15/15 for the whispered and spoken 
voices; and he demonstrated a puretone threshold of zero 
decibels in the right ear at each of the following 
frequencies:  500, 1000, 2000, and 4000 Hertz.

Following service, hearing loss in the right ear was not 
reported until the spring of 1986.  It was associated with 
chronic otitis media and mastoiditis, and the veteran 
underwent a mastoidectomy and tympanoplasty at St. Elizabeth 
Community Health Center.

In May 1997, the veteran was admitted to Methodist Hospital 
for a longstanding history of right otitis media, with 
persistent conductive hearing loss.  It was noted that in 
April 1995, he presented extensive cholesteoma for which he 
underwent a revision of a previous mastoidectomy and 
tympanoplasty.  

Although the veteran currently has profound hearing loss in 
the right ear, there is no competent evidence that such 
disability is in any way related to service.  In fact, 
following a VA audiologic examination and review of the 
claims folder in June 2003, the examiner stated that the 
veteran hearing loss disability was consistent with a history 
of middle ear pathology and multiple surgeries.  The examiner 
stated that since the veteran hearing test results were 
within normal limits at the time of his discharge from 
service, it was unlikely that his hearing loss disability was 
the result of noise exposure in the military.

The only evidence to the contrary comes from the veteran.  As 
noted above, he maintains that the pre-service hearing loss 
disability in the right ear was aggravated primarily by his 
exposure to the sound of field artillery in service.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion cannot be considered 
competent evidence of service connection.  

As there is no evidence of record that the veteran's pre-
existing right ear hearing loss was aggravated by his active 
military duty, service connection for right ear hearing loss 
is not warranted.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The veteran also seeks an initial rating in excess of 30 
percent for PTSD.

In April 2004, the RO received additional evidence from the 
veteran's attorney.  Such evidence consisted of 
correspondence from the veteran's spouse concerning the 
impact of PTSD on the veteran and his family.  Less than 90 
days after the RO notified the veteran that his case had been 
transferred to the Board, the RO forwarded that 
correspondence to the Board.  See 38 C.F.R. § 19.37, 
20.1304(a) (2004).

The additional evidence is potentially relevant to the 
veteran's claim for an increased rating for PTSD.  However, 
the RO has not considered that evidence in conjunction with 
the current appeal.  There is also no indication of file that 
the veteran has waived his right to have the RO consider such 
evidence prior to consideration by the Board.  

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to an 
initial rating in excess of 30 percent for PTSD.  
Accordingly, this issue is remanded for the following action:

Review all of the evidence relevant or 
potentially relevant to the veteran's 
claim of entitlement to an increased 
rating for PTSD.  Such evidence includes 
the correspondence received from the 
veteran's spouse in April 2004.  
Following that review, undertake any 
other necessary development.  Thereafter, 
the veteran's claim of entitlement to an 
initial rating in excess of 30 percent 
for PTSD must be readjudicated.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


